EXHIBIT 10.5

AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT

This AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT (the “Amendment”) is made
as of July 8, 2016, by and among FuelCell Energy, Inc., a Delaware corporation
with headquarters located at 3 Great Pasture Road, Danbury, Connecticut 06813
(the “Company”), and each of the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Purchase Agreement (as defined below).

RECITALS

WHEREAS, the Company and the Buyers are parties to that certain Securities
Purchase Agreement (the “Purchase Agreement”), dated as of July 6, 2016;

WHEREAS, the Company and the Buyers desire to amend the Purchase Agreement as
set forth herein;

WHEREAS, the Purchase Agreement may be amended only by an instrument in writing
signed by the Company and the Required Holders; and

WHEREAS, the undersigned Buyers constitute the Required Holders.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1. AMENDMENT.

(a) Amendment to Series A Warrants. The first paragraph of Exhibit A-1 to the
Purchase Agreement is hereby amended by deleting the phrase “eight million two
hundred thirty-three thousand two hundred seventy-seven (8,233,277)” and
replacing it with “seven million six hundred eighty thousand (7,680,000)”.

(b) Amendment to Series B Warrants. The first paragraph of Exhibit A-2 to the
Purchase Agreement is hereby amended by deleting the phrase “five million three
hundred eighty-seven thousand sixty-four (5,387,064)” and replacing it with
“four million nine hundred twenty-six thousand (4,926,000)”.

(c) Amendment to Schedule of Buyers. The Schedule of Buyers is hereby deleted
and replaced in its entirety with Exhibit A attached hereto.

 



--------------------------------------------------------------------------------

2. CONTINUED VALIDITY OF PURCHASE AGREEMENT.

(a) Except as amended hereby, the Purchase Agreement shall continue in full
force and effect as originally constituted and as ratified and affirmed by the
parties hereto.

(b) The Company hereby confirms that none of the terms, conditions or agreements
contained in this Amendment (i) are material to the Company or any of its
Subsidiaries, nor (ii) have any such terms, conditions or agreements caused any
of the Buyers or their agents or counsel to be in possession of any information
that constitutes or could reasonably be expected to constitute material,
non-public information concerning the Company or any of its Subsidiaries.

 

3. SUCCESSORS AND ASSIGNS.

Except as otherwise provided herein, the terms and conditions of this Amendment
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns.

 

4. GOVERNING LAW.

All questions concerning the construction, validity, enforcement and
interpretation of this Amendment shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

 

5. COUNTERPARTS.

This Amendment may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amendment to be duly executed as of the date first
written above.

 

COMPANY:

FUELCELL ENERGY, INC.

By:

 

 

  Name:   Title  

BUYER:

By:

 

 

  Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF BUYERS

 

(1)    (2)    (3)    (4)    (4)    (5)    (6)           Aggregate
Number of
Common Shares    Aggregate
Number of
Series A
Warrant Shares    Aggregate
Number of
Series B
Warrant Shares         Legal Representative’s
Address and Facsimile Number

Buyer

   Address and Facsimile Number             Purchase Price   

 